Citation Nr: 0708527	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-35 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel





INTRODUCTION

The veteran served on active duty from November 1985 to July 
1989 and from December 1990 to April 1991.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, that denied service 
connection for tinnitus and bilateral hearing loss, 
respectively.

In October 2006, the veteran testified at a hearing held at 
the local VA office before the undersigned Veterans Law 
Judge.  At the proceeding, the veteran submitted additional 
evidence and waived initial RO consideration.  As such, the 
Board will consider this evidence in the adjudication of this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his statements and testimony, the veteran asserts that he 
has tinnitus and bilateral hearing loss and that both 
disabilities stem from his exposure to acoustic trauma during 
his second period of active service.  In this regard, the 
Board observes that in a December 2005 administrative 
decision, the RO made a formal finding that the service 
medical records for the veteran's second period of service 
were unavailable.  In reaching this determination, however, 
it is not clear if any Army Reserve Unit with which the 
veteran may have been affiliated was directly contacted to 
search for records.  VA should affirmatively determine if 
those records currently reside with a Reserve unit.  Thus, 
this matter must be remanded.

In May 2004, the veteran was afforded a VA audiological 
examination.  The Board observes that the examiner, who 
diagnosed the veteran as having both tinnitus and bilateral 
hearing loss, cited the audiological findings obtained during 
his first period of service in opining that the disabilities 
were less likely than not related active duty.  The veteran, 
however, is competent to report the onset of ringing in his 
ears and diminished hearing acuity during his second period 
of service because his lay testimony relates to matters that 
had the ability to perceive.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994); see also 38 C.F.R. § 3.159(a)(2) (2006).  

In light of the veteran's contentions and the absence of the 
service medical records for his second period of service, the 
Board finds that the veteran must be afforded another VA 
audiological examination.  In the examination report, the 
examiner must note the veteran's report of a continuity of 
symptomatology since service and opine as to whether it is at 
least as likely as not that his tinnitus and/or bilateral 
hearing loss is related to service.  See Dalton v. Nicholson, 
No. 04-1196 (U.S. Vet. App. Feb. 16, 2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).

At the October 2006 hearing, the veteran also testified that 
in approximately 1994 or 1995, he received treatment for 
these conditions at the Albuquerque, New Mexico, VA Medical 
Center.  Records of the veteran's outpatient treatment care, 
dated prior to March 2003, have not been associated with the 
claims folder.  Since records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, VA must 
obtain these records.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2006).  As such, the Board has no 
discretion and for this reason as well must remand these 
claims.

Accordingly, the case is REMANDED for the following actions:

1.	After ascertaining if the veteran was 
affiliated with a specific Army Reserve 
unit after 1989, the AMC should take 
appropriate action to determine whether 
the service medical records for the 
veteran's second period of active duty 
might reside with that unit.  

2.	The AMC should obtain any pertinent 
medical records from the Albuquerque, 
New Mexico, VA Medical Center, dated 
since April 1991, and particularly, 
from 1994 to 1995.

3.	The RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
tinnitus and bilateral hearing loss.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the 
veteran's report regarding the onset 
and continuity of his ringing in his 
ears and hearing loss, and opine as to 
whether it is at least as likely as not 
that the veteran's tinnitus and hearing 
loss are related to or had their onset 
during service, and particularly his 
second period of active duty.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

4.	Thereafter, the RO should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted in 
full, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


